DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 06/25/2020 has been received and placed of record.  Accordingly, claims 6-7, 12-13, 17-18, 24-25 and 29-30 have been cancelled and claims 1-5, 8-11, 14-16, 19-23, 26-28 and 31-33 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-5, 8-11 and 14-16, drawn to a wireless communication device comprising an antenna, a signal estimation circuitry configured to generate estimates of amplitude and frequency for unmodulated spurs, a multi-tone generator circuitry configured to generate a composite spur cancellation signal and adder circuitry configured to subtract the composite spur cancellation signal from the RF signal to generate s spur cancelled signal.
Group II, claim(s) 19-23, drawn to a method for estimating phase lock loop noise.
Group III, claim(s) 26-28 and 31-33, drawn to a wireless communication device comprising a measurement circuitry to measure common mode signal, an equalizer circuitry to estimate distortion based on common mode signal measurement and a circuitry to subtract the equalizer output from a desired signal of the corresponding I branch or Q branch.

Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Mr. Gorrie, Gregory (Reg. No. 36,530) on 03/02/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5, 8-11 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23, 26-28 and 31-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “the output” recited at line 2 lacks antecedent basis. Moreover, it is unclear of what element “the output” is relating to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0140440; art cited by applicant) in view of Youngblood et al (US 2015/0126128) and Tang et al (US 2011/0007839).


Regarding dependent claim 2, Sun as modified by Youngblood and Tang further teaches wherein the multi-tone generator circuitry includes processing circuitry configured to calculate the composite spur cancellation signal over a period, the period based on a period of a fundamental spur signal within the RF signal. See Sun: [0019], the spur tracker monitoring the detected spurs and periodically updating stored information relating to dynamic frequency characteristics in each spur, wherein the spurs are detected and cancelled over time based on a straightforward adaptive way.
Regarding dependent claim 3, Sun as modified by Youngblood and Tang further teaches wherein the processing circuitry is configured to store parameters of the composite spur cancellation signal in a look-up table. See Sun: claim 11, where the spur tracker comprising memory to store parameters associated with the multiple spurs and Youngblood: fig. 2, 218.
Regarding dependent claim 5, Sun as modified by Youngblood and Tang further teaches wherein the multi-tone generator circuitry includes a resampler to resample the output to a frequency to match a sampling rate of a downstream baseband circuitry. See Sun: [0024]-[0025], where the spur detector circuit including a mixer that receives input samples at a rate of 16MHz from a digital front end (DFE output), wherein the mixed signal from the mixer is supplemented by an integrate and dump (I&D) unit that provides a variable decimation or down sampling function.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0140440; art cited by applicant) in view of Youngblood et al (US .
Regarding dependent claim 4, Sun as modified by Youngblood and Tang teaches all subject matter claimed except to further teach wherein the frequencies of each of the unmodulated spurs are integer multiples of the frequency of  the fundamental spur signal. However, Brun or Narashimhan, from the same field of endeavor, teaches frequencies of spurs are harmonics (e.g., integer multiples) of a clock frequency. See Brun: [0004], [0112] and [0113] or Narashimhan: [0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sun as modified by Youngblood and Tang by employing the teachings as taught by Brun or Narashimhan in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known harmonics (e.g., integer multiples) of a clock frequency.

	Allowable Subject Matter
Claims 8-11 and 14-16 are allowed over prior art of record.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Muhammad et al (US 2007/0202830), Yu et al (US 2008/0101212) and Chen et al (US 2016/0359493) are cited because they are pertinent to the method and apparatus for spur cancellation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636